Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 11, 2014

                                           No. 04-14-00155-CV

                                       EX PARTE Wiley SMITH

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

         On March 6, 2014, this court received relator’s pro se petition for writ of habeas corpus.
The court has considered relator’s petition, and record materials received from the trial court, and
has determined that relator’s petition is now moot. Accordingly, the petition for writ of
mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on March 11, 2014.




                                                            _________________________________
                                                            Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2014.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 1991-EM5-01082, styled In the Interest of A.S.G., Child, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Nick Catoe Jr. presiding.